Citation Nr: 1717080	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran filed a June 2015 claim for an increased rating for his service-connected bilateral hearing loss in which he asserted that his hearing loss has worsened since his last VA examination.  

The Veteran was last provided a VA audiology examination in connection with his service-connected bilateral hearing loss in September 2015.  However, no audiometric testing was recorded.  The examiner noted that the results today are quite different than the October 2014 exam.  In that period of time, it is unlikely that the hearing has progressed unless there is an etiology to support this decrease.  The Veteran states that he has not received proper care for his sudden hearing loss that began in May 2014.  Notably, the examiner determined any increase in hearing loss was not due to service, but instead, due to another etiology that occurred 50 years after military service.  Moreover, the examiner indicated that the Veteran should seek medical care and that a repeat hearing exam may be warranted after medical treatment.  The September 2015 examiner failed to provide a rationale addressing what treatment was warranted and why, and did not identify what treatment was needed before a repeat hearing loss exam could be performed.  It was indicated that the test results were not valid since the Veteran had some medical issues (possibly low sodium or postural hypotension) causing the hearing loss increase and not due to service.  Although a January 2016 VA addendum opinion was provided by the same examiner, it still did not address the cause of the intervening hearing loss that the examiner found not related to military service.  

In addition to the above, the Board observes a November 2015 private ears, nose, and throat impression indicating:

Central:  CNS findings present with left side PVS abnormalities recorded.

Peripheral:  Consider left side canalith repositioning maneuvers followed up with maneuvers on the right side if needed.  Consult audiological testing for the recorded left side unilateral weakness.

On remand, the Board would like to ascertain the significance, if any, of the November 2015 private ears, nose, and throat impression.  The Board also finds a remand for a current audiology VA examination is warranted to determine the current severity of the Veteran's service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a clarifying opinion from the same VA examiner who performed the September 2015 VA examination, if possible, or another appropriately qualified examiner to obtain the following:

a.)  Identify the intervening cause of the Veteran's sudden increase in severity of his hearing loss in May 2014.  If it is not possible to identify the cause of the May 2014 increase in hearing loss, the examiner should explain why.  In particular, identify the significance, if any, of the following:

January 2016 addendum notation that the November 2015 test results were not valid since the Veteran had some medical issues (possibly low sodium or postural hypotension) causing the hearing loss increase and not due to service.  

November 2015 private ears, nose, and throat impression indicating:
Central:  CNS findings present with left side PVS abnormalities recorded.
Peripheral:  Consider left side canalith repositioning maneuvers followed up with maneuvers on the right side if needed.  Consult audiological testing for the recorded left side unilateral weakness.

b.)  If it is possible to identify the intervening cause of the Veteran's sudden increase in severity of his hearing loss in May 2014, explain if it is possible to treat the cause.  If it is not possible for the Veteran to treat the cause, explain why.  

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the current severity of the Veteran's bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed and recorded, even if such are determined to be invalid by the examiner.  The entire claims file to include the results of the development outlined above, must be made available to the extent possible, and reviewed by, the examiner, and the examiner's report must indicate that such review occurred.

The examiner must provide an opinion as to the current level of severity of the Veteran's bilateral hearing loss due to service.  If part of the Veteran's hearing loss is deemed due to an intervening cause, the examiner should explain what portion, and why.  

A complete rationale must be given for all opinions and conclusions expressed.  If the examiner is unable to provide any requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

